Citation Nr: 0818884	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected pseudofolliculitis 
barbae (PFB).

3.  Entitlement to service connection for high blood 
pressure.

4.  Entitlement to service connection for a right leg 
condition.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for penile irritation.

7.  Whether new and material evidence to reopen a claim for 
service connection for a lower right waist and hip condition 
has been received.

8.  Whether new and material evidence to reopen a claim for 
service connection for chronic lumbar strain has been 
received.

9.  Entitlement to service connection for chronic lumbar 
strain.  

10.  Entitlement to an increased (compensable) rating for 
chalazion, right upper eyelid.

11.  Entitlement to an increased rating for PFB, currently 
evaluated as 30 percent disabling.  

12.  Entitlement to an increased (compensable) rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to June 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO, inter 
alia, denied the veteran's claims for service connection a 
right leg condition, chest pain, and penile irritation; 
granted a 10 percent rating for PFB, effective December 12, 
2001;  and denied a compensable rating for chalazion, right 
upper eyelid.  In February 2003, the veteran filed a notice 
of disagreement (NOD).  By rating action in May 2003, the RO 
granted a 30 percent rating for PFB, effective December 12, 
2001.  A statement of the case (SOC) was issued in May 2003, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2003.  In 
July 2003 the veteran submitted a NOD as to the 30 percent 
rating for PFB and the RO issued a SOC in March 2004.  The 
veteran filed  a substantive appeal as to the 30 percent 
rating assigned for PFB in April 2004.  

This appeal also arises from a July 2006 rating decision in 
which the RO denied service connection for neck pain, for 
high blood pressure, and for a depressive disorder claimed as 
secondary to PFB.  The RO also determined that new and 
material evidence  to reopen the previously denied claims for 
service connection for a lower right waist and hip condition 
and for chronic lumbar strain had not been received.  The RO 
also continued the denial of a  compensable rating for 
headaches.  In August 2006, the veteran filed a NOD.  A SOC 
was issued in November 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2006.

In August 2007, the veteran and his spouse testified during a 
video conference hearing before the undersigned Veterans Law 
Judge;  a transcript of that hearing is of record. 

The Board's decision on the claims for service connection for 
depressive disorder claimed as secondary to PFB, for high 
blood pressure, for a right leg condition and for penile 
irritation, as well as the petition to reopen the previously 
denied claim for service connection for chronic lumbar strain 
is set forth below.  The remaining claims on appeal are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each  claim herein decided have been accomplished

2.  In a February 2003 rating decision, the RO denied the 
veteran's request to reopen the previously denied claim for 
service connection for a chronic lumbar strain; although 
notified of the denial in a February 2003 letter, the veteran 
did not initiate an appeal.  

3.  Medical evidence associated with the claims file since 
the February 2003 denial of claim to reopen is not cumulative 
and redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

4.  There is no competent medical evidence indicating that 
the veteran currently has right leg disability.

5.  Service medical records reflect a diagnosis of jock itch 
and tinea cruris during service, but there is no competent 
evidence or opinion that relates the veteran's current penile 
irritation, to include erectile dysfunction, to his military 
service. 

6.  Hypertension was not shown during service or within the 
first post-service year, and there is no medical evidence or 
opinion of a nexus  (relationship) between  the veteran's 
current hypertension to his military service. 

7.  Depressive disorder was not shown in service or for many 
years thereafter, and there is no medical evidence or opinion 
of a nexus between any such current disability and service.

8.  The only medical opinion on the question of a medical 
relationship between depressive disorder and the service-
connected PFB weighs against the claim.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied the veteran's 
request to reopen a previously denied claim for service 
connection for chronic lumbar strain is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As evidence received since the RO's February 2003 denial 
is new and material, the criteria for reopening the claim for 
service connection for chronic lumbar strain are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for a right leg 
condition are not met.  38 U.S.C.A. §§  1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

4.  The criteria for service connection for high blood 
pressure are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 
1113,1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, , 3.307, 3.309 (2007).

5.  The criteria for service connection for penile irritation 
are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  The criteria for service connection for depressive 
disorder, to include as secondary to service-connected PFB, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  

The required notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini, 18 Vet. App. at 119.  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Given the Board's favorable disposition of the request to 
reopen the previously denied claim for service connection for 
chronic lumbar strain, the Board finds that all notification 
and development actions needed to fairly adjudicate this 
aspect of the appeal have been accomplished.  

With regard to the claims for service connection for a right 
leg condition, high blood pressure, penile irritation and 
depressive disorder, in August and September 2002, January 
2005 and January 2006 pre-rating letters, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate direct and secondary 
service connection claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims, to include evidence in his 
possession.  These letters meet Pelegrni's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.
The Board notes that  the RO has not provided the veteran 
notice regarding the assignment of a disability rating and an 
effective date, consistent with Dingess/Hartman.  However, on 
these facts, such omission is harmless.  Because the Board's 
decision herein denies service connection for a right leg 
condition, high blood pressure, penile irritation and 
depressive disorder, no disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical records 
and the report of a VA examination.  Also of record and 
considered in connection with these claims is the transcript 
of the Board's hearing, as well as various written statements 
provided by the appellant and by his representative, on his 
behalf.

In summary, in connection with the claims herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any of these  
claims  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters herein decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 527 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error)  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


A.  Request to reopen a claim for service connection for 
chronic lumbar strain 
As noted above, in a February 2003, the RO denied the 
veteran's request to reopen a previously denied claim for 
service connection chronic lumbar strain on the basis that no 
evidence was submitted by the veteran that provided a new 
basis on which to consider service connection for a back 
condition.  The pertinent evidence then of record included 
the service medical records which show no evidence of 
complaints, or treatment a diagnosis of chronic lumbar strain 
in service.  

Although notified of the RO's February 2003 denial in a 
February 2003 letter, the veteran did not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his claim for service connection 
for lumbar spine disability in October 2004.  Under pertinent 
legal authority, VA may reopen and review a claim, which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record. After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
February 2003 denial of the petition to reopen the previously 
denied claim for service connection for a back condition.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the file since the RO's February 
2003 denial includes the  October 2004 statement of the 
veteran in which he asserted that during service he was 
required to lift equipment or items weighing more than 50 
pounds and march on a weekly basis carrying a rucksack 
weighing 60 pounds.  He asserted that he has had back 
problems since service.  Also associated with the claims file 
are outpatient treatment records from the VA Medical Center 
(VAMC) in Durham, North Carolina, dated from March 2003 to 
June 2006, which show complaints of back pain.  Also 
submitted is a February 2005 statement from  Dr. Caree, 
indicating that he has treated the veteran for more than 20 
years.  He indicated that the veteran did not have back pain 
prior to entering service and it was caused by heavy lifting.    

The additional evidence includes the veteran's hearing 
testimony which indicates that he did heavy lifting during 
service which lead to back pain and a current back 
disability.  He asserted the he was treated on sick call 
during service for complaints of back pain, although that is 
not reflected in the service medical records.  He testified 
the he had suffered from back pain since discharge from 
active service.  

The Board finds that, collectively, the above-described 
evidence provides a basis for reopening the claim for service 
connection for chronic lumbar strain.  

At the time of the February 2003 decision, there was no 
evidence of record addressing whether the veteran had current 
back disability related to his reported injury in service.  
However, the  additional recent testimony not only reiterates 
an alleged in-service injury, but indicates that he as 
suffered from a chronic back condition since discharge from 
active service; medical treatment records tend to support the 
veteran's complaints of continuing back pain; and the 
physician's statement appears to support a medical nexus 
between current complaints and in-service injury.  The Board 
finds that this evidence is "new" in that it was not before 
agency adjudicators at the time of the February 2003 decision 
declining to reopen the previously denied claim for service 
connection for a back condition, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it indicates that the veteran 
may have current problems-albeit, not a clearly diagnosed 
disability-that had their onset during service.  Given the 
prior record, the Board finds that this evidence, at least, 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for chronic lumbar 
strain-for the limited purpose of reopening the claim.

Considered together, then, the additionally received medical 
and lay evidence provides a basis for reopening the claim.  
As noted above, for the purposes of determining whether the 
claims should be reopened, the evidence-to include the 
statements of the veteran-are presumed to be credible.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
chronic lumbar strain are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

B.  Service connection for a right leg condition

The veteran claims that he has a right leg disability which 
was incurred in active service.  The service medical records 
are negative for complaints, treatment or diagnoses of a 
right leg condition in service.  

The Board notes that a December 1992 VA examination report 
show that the veteran reported that he hurt his heel in 1991 
while running and the diagnoses included achilles tendonitis 
on the right, chronic.  The claim for a foot injury was 
denied by rating action in January 1993.  The veteran's 
petition to reopen the previously denied claim for a right 
heel condition was denied by rating action in July 1995.  He 
currently is asserting that he suffered an injury to his 
right leg and has not raised any claim with regard to the 
right heel condition.  As such, the post-service evidence 
regarding the right heel condition is not pertinent to the 
current claim.  

Post-service VA treatment records show that in October 2004, 
the veteran reported right calf pain after stepping on a 
stone in 1990.  On examination the extremities were without 
clubbing, cyanosis or edema.  No diagnosis was rendered with 
regard to the right leg.  There is no other medical evidence 
of record show complaints, treatment or diagnosis of a right 
leg disability.  The Board notes that pain, alone, without 
evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA compensation 
purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 
285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

While, in August 2007, the veteran testified that he stepped 
on a rock with his heel while running in service and that he 
now has a problem with his right leg and veins, in this case, 
the competent medical evidence of record simply does not 
establish a current disability related to the right leg, and 
the veteran has not presented, identified, or even alluded to 
the existence of any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131. Hence, where as here, medical 
evidence does not establish each disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant appeal, the claim for service connection must be 
denied because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

C.  Service connection for penile irritation and for high 
blood pressure.

The service medical records show that the veteran was treated 
for jock itch and tinea cruris in July 1979.  There is no 
evidence showing treatment for penile irritation or high 
blood pressure in service.  

Post-service VA treatment records show that in November 2001, 
penile itching was reported and examination showed findings 
consistent with fungus or lichenification.  A December 2004 
treatment record shows a diagnosis of poorly controlled 
hypertension.  A July 2005 outpatient treatment records noted 
erectile dysfunction.

During the August 2007 Board hearing, the veteran testified 
he had hypertension in service, but that it was not noted.  
He contended the stress in service caused his hypertension.  
He also asserted that he currently has erectile dysfunction 
which he related to symptoms of penile irritation in service.  

The aforementioned evidence indicates that, while there is 
medical evidence of treatment during service for jock itch, 
there was no evidence of any other treatment for penile 
irritation or erectile dysfunction.  There is no evidence of 
treatment for hypertension, or within he first post-service 
year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.    , for hypertension.  There is no 
competent medical opinion linking any such current disability 
related to penile irritation, to include erectile 
dysfunction, or hypertension to service, and neither the 
veteran nor his representative has presented or identified 
any such opinion.  

D.  Service connection for depressive disorder

In addition to the authority noted above,  under 38 C.F.R. 
§ 3.310(a), service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

While the veteran has specifically asserted his entitlement 
to secondary service connection for depressive disorder, to 
give the veteran every consideration in connection with that 
claim, the Board will, as the RO has done, consider the claim 
in light of the legal authority governing both direct and 
secondary service connection. 
 
Initially, the Board notes that there are no clinical 
findings or diagnoses of depressive disorder during service 
or for many years thereafter.  The first diagnosis of 
depression was noted on a VA outpatient treatment record 
dated in April 2005.  There is no subsequent medical evidence 
showing treatment for depressive disorder.  There is no 
medical opinion in the private medical treatment records 
linking depressive disorder to the veteran's service or to 
his service-connected PFB.  

In fact,  the only opinion to address the relationship, if 
any, between  the veteran's depressive disorder and PFB 
weighs against the claim.  In the report of examination, a   
June 2006 VA examiner  indicated that the claims file was 
reviewed., and that the appellant was interviewed; his  
medical history and complaints were noted.  The examiner 
indicated that the veteran reported that he first had 
difficulties in 1993 related to financial strain and marital 
difficulties.  He reported that he got depressed but did not 
have any psychiatric treatment until a few years earlier at 
the Durham VAMC, which helped him.  The diagnosis was 
depressive disorder NOS and the examiner concluded that the 
depressive disorder is not related to the veteran's skin 
condition, but it is coincidental.  

The Board accords great probative value to the VA examiner's 
comments and opinion, based as they were on a review of the 
veteran's claims file, a detailed review of pertinent aspects 
of his documented medical history, and a current examination, 
and considers them to be of primary importance in the 
disposition of this appeal.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion  that would, in fact, support 
a finding of service connection for depressive disorder on 
any basis.  

E.  All service connection claims decided above

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions advanced in 
various written statements and testimony in connection with 
the claims on appeal.  However, the Board points out that 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training and expertise the veteran is not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the claims for service connection 
for a right leg condition, for high blood pressure, for 
penile irritation, and for depressive disorder must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as no competent probative evidence 
supports any of the claims under consideration, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

As new and material evidence to reopen the claim for service 
connection lumbar strain has been received, to this extent, 
the appeal is granted.

Service connection for a right leg condition is denied.

Service connection for high blood pressure is denied.

Service connection for penile irritation is denied. 

Service connection for depressive disorder, to include as 
secondary to service-connected PFB, is denied.


REMAND

The Board finds that further RO action on the claims for 
service connection for chronic lumbar strain, on the merits; 
service connection for a neck condition and chest pain; 
increased ratings of the right eyelid condition, PFB and 
headaches; and, on the petition to reopen the previously 
denied claim for service connection for a lower right waist 
and hip condition is warranted.  

As noted above, while the service medical records do not show 
treatment for a back condition, the new evidence includes the 
veteran's testimony that he did receive treatment for back 
complaints during service and that his back pain was caused 
by lifting and carrying heavy items and equipment.  The new 
evidence also includes that February 2005 statement of his 
private physician which appears to link the veteran's current 
back condition to his active service, without indicating the 
basis for that opinion.  The Board finds that a medical 
opinion-based on full consideration of the veteran's 
documented history and assertions, and supported by stated 
rational-as to whether current lumbar spine disability, is 
medically related to service, is needed to resolve the claim 
for service connection, on the merits.  See 38 U.S.C.A. § 
5103A (West 2002).

With regard to the claimed neck condition, the service 
medical records show treatment for complaints neck pain in 
November 1979, February 1985 and April 1989.  The diagnosis 
included muscle strain and treatment included the use of a 
cervical collar.  In June 1992, the veteran waived a 
separation physical examination.  The post service treatment 
records show treatment for complaints of neck pain.  The RO 
should afford the veteran a VA examination to determine if 
any current neck disorder is related to service.  

Regarding the claim of service connection for chest pain, the 
service medical records show treatment for complaints of 
chest pain in January 1988 and the diagnosis was chest wall 
pain.  He was treated again in May 1992 for complaints of 
chest pain and the diagnosis was job related problem and 
stress.  The post-service medical evidence shows treatment 
for complaints of chest pain.  In February 2004, the veteran 
complained of chest pain for 10 years and the diagnosis was 
costochondritis.  The veteran should be afforded a VA 
examination to determine if any currently diagnosed disorder 
manifested by chest pain is related to service.  

During the hearing, the veteran also testified that his 
service-connected headaches are manifested by severe 
headaches four times a month and that he had been treated in 
the emergency room.  He also indicated that at the most 
recent VA examination, the examiner did not ask him about the 
frequency of his headaches.  A review of the June 2006 VA 
examination report shows that the examiner did not address 
the frequency of the veteran's headaches.  In addition, he 
testified that the symptoms of his PFB and his eyelid 
condition had worsened since his last VA examination.  In 
light of the veteran's testimony and the current evidence of 
record, the veteran should be afforded additional VA 
examinations to determine the current severity of the 
service-connected headaches, PFB and eyelid condition.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations, by physicians, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report to any  scheduled examination(s), without good cause, 
may result in denial of the original claim(s) for service 
connection, and shall result in denial of the reopened claim 
and/or the claim(s) for increase.   See 38 C.F.R. § 
3.655(a),(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination(s) 
sent to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA outpatient treatment records from 
the Durham VAMC, dated up to June 2006.  At the hearing in 
August 2007, the veteran testified that he was receiving 
treatment for his back and right waist and hip conditions and 
his representative requested that those records be obtained.  
He also testified that he had received additional VA 
treatment for his service-connected headaches, PFB and eyelid 
condition.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
that facility all outstanding pertinent medical records since 
June 2006, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim for 
service connection, on the merits, and/or the other claims 
remaining on appeal,  notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the notice requirements of the 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-particularly, disability ratings and effective 
dates-as appropriate, and Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held  that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for  service 
connection for lumbar strain, on the merits, along with the 
other claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.   The RO should obtain from the Durham 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran from June 2006 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal that is not 
currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the notice 
requirements of Dingess/Hartman and 
Vasquez-Flores v. Peake (cited to above).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA orthopedic, dermatological, vision and 
neurological examinations, by appropriate 
physicians, at a VA medical facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays, as appropriate) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion f his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  Each examiner should 
set forth all examination findings, 
together with the complete rationale for 
the conclusions reached in a printed 
(typewritten) report

Orthopedic examination:  The examiner 
should clearly identify all current 
disability(ies) of the neck or cervical 
spine, and the lumbar spine, manifested 
by  pain.  With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater  probability that such 
disability is the result of disease or 
injury incurred or aggravating during 
service.  (
Dermatological  examination:  The 
examiner should render specific findings 
pertinent to the veteran's service-
connected PFB.  The examiner should 
identify the location of all demonstrated 
lesions, and provide an assessment of the 
percentage of the entire body area 
affected and the percentage of the 
exposed areas affected by the PFB. The 
examiner should also discuss the 
frequency, dosage, and duration of any 
necessary medication.

Vision examination:  The examiner should 
render specific findings pertinent to the 
veteran's service-connected right upper 
eyelid chalazion, to include whether 
there is any vision impairment 
attributable to the right eyelid 
chalazion or any other residuals thereof.

Neurological examination:  The examiner 
should render findings as to the nature, 
frequency and severity of the veteran's 
headaches, and specifically address the 
frequency of any prostrating attacks.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the remaining claims on 
appeal.  If the veteran fails, without 
good cause, to report to any 
examination(s) scheduled in connection 
with the claim(s) for increase or the 
reopened claim for service connection for 
chronic lumbar strain, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


